        Case 1:21-cr-00117-TFH Document 16-8 Filed 04/01/21 Page 1 of 1




To whom it may concern:

I’m Alex’s sister. We are seven years apart and have experienced much together in our
lives. Much joy. Much heart break. Much overcoming. Physical distance. Reunion. But
through it all he’s always been someone to push through whatever has been presented
to him. We used to argue over what restaurants we wanted to eat at as kids. We would
fight over what to watch on TV. We’d get on each other’s nerves when I was 18 & he
was 11. But when I learned Alex had joined the marines I was so proud. What he
achieved as a Marine & what he witnessed and had to deal with, it’s overwhelming. It
clearly had an effect in him. Even still he was a great father to my nephew AJ. They are
so funny together & it’s great to see him happy with his son in a way we never
experienced from our absent father. I’ve watched Alex grow as an incredible cook. His
adventurous skill and desire to create better has been so exciting to see develop. As a
pretty good cook myself I’ve secretly harbored a bit of jealousy at his skill. But I think
where I really watched in awe is when I saw a broken Marine start to find his purpose
after serving multiple terms. I was so proud to see my brother co-found the ‘Rescue the
Universe’ group. He was using his skill to go into intense storms & flood zones to
literally rescue people. Hearing his stories of people, hopeless & abandoned, suddenly
seeing him there and realizing someone cared and was there to help, it’s overwhelming.
He rescued a woman in a Lake Charles nursing home after a major hurricane. The
nursing home staff abandoned the helpless residents who had no way to get out. Alex
physically carried one woman out and I still get emotional thinking of how that was
helping both the elderly frail woman & Alex.

Alex is truly loves his country. He loves people. He loves his family. And he loves his
dog. Even his dog, Opie, is obviously missing Alex, just like we are. He’s my little
brother and he loves this country. I love him and I know he’s going to do continue to do
great things because that’s just who is.

From his sister,
Andrea Remedies
